Citation Nr: 1635963	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  13-22 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a respiratory disability, to include sleep apnea.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a bilateral knee disability.


ATTORNEY FOR THE BOARD

K. Marenna, Counsel



INTRODUCTION

The Veteran served on active duty from November 1981 to November 1989.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In February 2014, the Board reopened the claim of entitlement to service connection for a respiratory disorder, to include sleep apnea, and remanded the issue, as well as the issues of entitlement to service connection for hypertension and a bilateral knee disorder, for further development.  The case was returned to the Board and in June 2015, the Board remanded the claims for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Respiratory Disability, to include Sleep Apnea

In the June 2015 remand, the Board requested that the VA examiner provide an opinion regarding the etiology of the Veteran's respiratory disability or sleep apnea, acknowledging and considering the documented in-service exposure to firefighting chemicals and respiratory complaints.  In a March 2016 addendum opinion, the VA examiner found the Veteran's obstructive sleep apnea was less likely than not due to his military service.  The VA examiner stated that obstructive sleep apnea is a disorder of upper airway obstruction such as micrognathia, deviated nasal septum, stout neck, obesity, etc.  It is not related to history of chemical exposures.  Although the VA examiner noted the Veteran's documented exposure to firefighting chemicals, the rationale did not address the Veteran's in-service respiratory complaints.  Where the remand orders of the Board are not complied with, the Board itself errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  As the rationale does not comply with the mandates of the Board's remand order, the claim must be remanded.  

Hypertension

In regard to the Veteran's claim for entitlement to service connection for hypertension, in the June 2015 remand, the examiner was requested to acknowledge and consider the elevated blood pressure readings noted in service as well as the Veteran's reports.  The March 2016 VA examiner stated that he had reviewed the Veteran's service treatment records and claim and found that it is less likely than not that the Veteran's hypertension was incurred during his military service.  The examiner stated "There was no finding of abnormal elevated blood pressures during his active duty time period.  However, a November 1982 service treatment record noted the Veteran's blood pressure was 140/74.

"Hypertension" refers to persistently high arterial blood pressure.  Medical authorities have suggested various thresholds ranging from 140 mm Hg systolic and from 90 mm Hg diastolic to as high as 200 mm Hg systolic and 110 mm Hg diastolic as reflective of hypertension.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 909 (31st ed. 2007).  Similarly, for VA rating purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm or greater.  The term "isolated systolic hypertension" means that the systolic blood pressure is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2015).  Although the Veteran's 140/74 reading did not meet the criteria for hypertension for VA rating purposes, it appears to have been elevated under general definitions of hypertension.  As the VA examiner was specifically asked to address the Veteran's elevated blood pressure readings in service, and the November 1982 reading was elevated, the claim must be remanded for a new opinion.  See Stegall, 11 Vet. App. at 270.


Knee Disabilities

In the June 2015 remand, the Board requested that the VA examiner acknowledge and consider the Veteran's reports of in-service knee injuries and symptoms since service.  In a December 2015 opinion, the VA examiner noted there was no evidence of a knee injury documented in the service treatment records that would have occurred in military service.  The examiner stated that there was no condition affecting the knees documented in service treatment records that could possibly lead to degenerative joint disease.  The VA examiner's opinion did not discuss the Veteran's lay statements that he hurt his knee in service and has had symptoms of knee pain since service, as requested in the remand.  As a result, the opinion does not comply with the mandates of the remand order, and a new opinion is necessary.  
See Stegall, 11 Vet. App. at 270.

Accordingly, the case is REMANDED for the following action:

1.  Obtain new medical opinions from the December 2015 and March 2016 VA examiner, or if unavailable a VA clinician of appropriate expertise, as to the following:

(a)  Whether the Veteran has a respiratory disability, including sleep apnea, that is at least as likely as not (a 50 percent or greater possibility) had its onset during or was incurred during a period of active duty.

In providing an opinion regarding the respiratory disability or sleep apnea, the examiner should acknowledge and consider the documented in-service exposure to firefighting chemicals and respiratory complaints, including June and August 1985 service treatment record indicating he had bronchitis.

(b)  Whether the Veteran has hypertension that is at least as likely as not (a 50 percent or greater possibility) had its onset during or was incurred during a period of active duty.

In providing an opinion regarding hypertension, the examiner should acknowledge and consider the elevated blood pressure noted in service, as well as the Veteran's reports.  The examiner should discuss the November 1982 service treatment record indicating the Veteran's blood pressure was 140/74.

(c)  Whether the Veteran's bilateral knee disabilities are at least as likely as not (a 50 percent or greater possibility) had their onset during or were incurred during a period of active duty.

In providing an opinion regarding the knee disabilities, the examiner should acknowledge and consider the Veteran's reports of in-service knee injuries and symptoms since service.  See April 2014 VA examination report.

The VA examiner should review the claims file.  The VA examiner is requested to provide a thorough rationale for any opinion provided.  

If any VA examiner determines that further VA examinations are necessary to provide an opinion, such should be accomplished.

2.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

